Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.6 WELLS FARGO & COMPANY CERTIFICATE OF DESIGNATIONS Pursuant to Section 151(g) of the General Corporation Law of the State of Delaware FIXED-TO-FLOATING RATE NON-CUMULATIVE PERPETUAL CLASS A PREFERRED STOCK, SERIES K (Without Par Value) WELLS FARGO & COMPANY, a corporation organized and existing under the laws of the State of Delaware (the Corporation), HEREBY CERTIFIES that, pursuant to authority conferred upon the Board of Directors of the Corporation (the Board of Directors) by the provisions of the Restated Certificate of Incorporation of the Corporation, as amended, which authorizes the issuance of not more than 20,000,000 shares of Preferred Stock, without par value, and pursuant to authority conferred upon the Securities Committee of the Board of Directors (the Committee) in accordance with Section 141(c) of the General Corporation Law of the State of Delaware (the General Corporation Law), the following resolutions were duly adopted by the Committee pursuant to the written consent of the Committee duly adopted on November 20, 2008, in accordance with Section 141(f) of the General Corporation Law: RESOLVED, that pursuant to the authority vested in the Committee and in accordance with the resolutions of the Board of Directors dated October 2, 2008, the provisions of the Restated Certificate of Incorporation, the By-laws of the Corporation and applicable law, a series of Preferred Stock, no par value, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, designations, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Section 1. Designation . The shares of such series of Preferred Stock shall be designated Fixed-to-Floating Rate Non-Cumulative Perpetual Class A Preferred Stock, Series K, with no par value and a liquidation preference of $1,000 per share (hereinafter referred to as the  Series K Preferred Stock ). Each share of Series K Preferred Stock shall be identical in all respects to every other share of Series K Preferred Stock. Series K Preferred Stock will rank equally with Parity Stock, if any, and will rank senior to Junior Stock with respect to the payment of dividends and the distribution of assets in the event of any voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation. Section 2. Number of Shares . The number of shares of Series K Preferred Stock shall be 3,500,000. Such number may from time to time be increased (but not in excess of the total number of authorized shares of Preferred Stock) or decreased (but not below the number of shares of Series K Preferred Stock then outstanding) by the board of directors. Shares of Series K Preferred Stock that are redeemed, purchased or otherwise acquired by the Corporation shall be cancelled and shall revert to authorized but unissued shares of Preferred Stock undesignated as to series. The Corporation shall have the authority to issue fractional shares of Series K Preferred Stock. Section 3. Definitions . As used herein with respect to Series K Preferred Stock:  Business Day  means each Monday, Tuesday, Wednesday, Thursday or Friday on which banking institutions in Charlotte, North Carolina or New York, New York are not authorized or obligated by law, regulation or executive order to close.  Depositary Company  shall have the meaning set forth in Section 6(d).  Dividend Payment Date  shall have the meaning set forth in Section 4(a). Dividend Period shall have the meaning set forth in Section 4(a). 
